Citation Nr: 1018599	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluations for posttraumatic stress 
disorder (PTSD), initially evaluated as 30 percent disabling 
from July 30, 1993 until May 3, 2008 and as 50 percent 
disabling from that later date.  

[The issue of entitlement to attorney fees for past-due 
benefits is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Veteran appealed 
this decision; his Substantive Appeal was received by the RO 
in October 2005 but was not associated with the claims file 
until the exact date that a November 2005 Board decision 
addressing other claims was issued.  Pursuant to a January 
2007 joint motion, the United States Court of Appeals for 
Veterans Claims (Court) remanded this case back to the Board 
for a decision in January 2007.  The Board subsequently 
remanded this case in October 2007 and August 2009.

As indicated above, the issue of entitlement to attorney fees 
for past-due benefits is being addressed in a separate 
decision.


FINDING OF FACT

1.  During the period from July 30, 1993 until December 1, 
2004, the Veteran's PTSD was productive of considerable 
occupational and social impairment; however, the overall 
disability picture was less than severe in degree and did not 
result in such symptoms as occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

2.  Evidence as of December 1, 2004, specifically a report 
associated with the Veteran's Social Security Administration 
(SSA) records, confirms that he is demonstrably unable to 
obtain or retain employment due to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
PTSD for the period from July 30, 1993 until December 1, 2004 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on December 1, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

This case concerns an initial rating effectuated as of July 
30, 1993, prior to revisions to the applicable diagnostic 
criteria that were effectuated on November 7, 1996.  The 
Board will therefore consider both versions of the diagnostic 
criteria.  

Under the prior version of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), a 30 percent disability evaluation contemplated 
situations where PTSD causes definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment. 

The meaning of "definite" has been subject to several 
precedent decisions.  The Court, in Hood v. Brown, 4 Vet. 
App. 301 (1993), stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons and bases for its decision.  38 U.S.C.A. § 
7104(d)(1).  Also, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA 
Office of General Counsel concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by this interpretation.  
38 U.S.C.A. § 7104(c).

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent disability evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

A 100 percent disability evaluation was assigned in 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment. The 
Court has held that the latter criteria presented three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Notably, the previous version of 38 C.F.R. § 4.130, now 
deleted as part of the cited revisions, indicated that an 
examiner's classification of a psychiatric disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
since November 7, 1996, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted below, numerous treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social and occupational functioning, 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  A score in the range 
of 51 to 60 indicates moderate symptoms (e.g., a flattened 
affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers). A GAF score of 41 to 50 reflects a 
serious level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

In this case, the Board has reviewed the evidence of record 
from the entire pendency of this appeal and initially finds 
that the currently assigned 50 percent evaluation also more 
adequately contemplates the PTSD symptomatology from the 
period from July 30, 1993 until December 1, 2004 than the 
then-assigned 30 percent evaluation.  Notable findings from 
this period include a May 1994 private psychologist's 
evaluation report, indicating that the Veteran had "a severe 
reexacerbation of his symptoms" as of September 1993; a 
December 1994 report from the same psychologist indicating 
"symptoms and characteristics which are indicative of 
serious psychiatric problems"; a December 1998 VA 
examination report containing notations of a marked degree of 
social impairment and a severe degree of unemployability; and 
a July 2002 private doctor's note indicating that the Veteran 
was to go for three months with no work but with therapy 
sessions as needed at least once a week, with a further 
reassessment of the Veteran's ability to work "consistent 
with his 20 hour per week limitations" in three months.  
This disability picture is more characteristic of 
considerable occupational and social impairment than of 
"definite" impairment as defined by VAOPGCPREC 9-93.  
Accordingly, under the now-deleted criteria of Diagnostic 
Code 9411, a 50 percent evaluation is warranted for the 
period from July 30, 1993 until December 1, 2004.

The question thus becomes whether an even higher evaluation 
of 70 percent is warranted prior to December 1, 2004, with 
consideration of both versions of Diagnostic Code 9411.  
Again, the Board must take note of the December 1998 VA 
examination report containing notations of a marked degree of 
social impairment and a severe degree of unemployability.  
These notations raise the possibility of a disability picture 
consistent with severe PTSD, under the deleted version of 
Diagnostic Code 9411, but must be considered in the entire 
context of the record in light of 38 C.F.R. § 4.130 (1996).  

Indeed, the December 1998 VA examination report contains a 
GAF score of 60 corresponding to the Veteran's PTSD.  As 
noted above, the GAF score is at the upper end of a range 
contemplating moderate symptoms, or moderate difficulty in 
social or occupational functioning.  This significant 
internal inconsistency in this examination report 
significantly reduces its probative value as to the question 
of whether an evaluation in excess of 50 percent is 
warranted.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (VA 
decisionmakers have the responsibility and discretion to 
determine the degree of weight to give the evidence and to 
accept or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions).

The remaining evidence of record prior to December 1, 2004 is 
devoid of findings that support a higher evaluation, 
regardless of which set of criteria are considered.  Notably, 
there are no notations whatsoever indicative of the specific 
criteria set forth for a 70 percent evaluation under the 
current version of Diagnostic Code 9411 prior to December 1, 
2004.  As to the deleted version and the question of 
"severe" symptoms, the Board is cognizant that the May 1994 
report contains a reference "a severe reexacerbation of his 
symptoms" as of September 1993 but does not contain 
commentary suggesting current severe symptoms upon objective 
examination.  On the other hand, the remaining treatment 
records and examination reports of record contain GAF scores 
ranging from 55 to 60, again well within the "moderate" 
range.  As indicated under 38 C.F.R. § 4.130 (1996) and the 
current criteria of 38 C.F.R. § 4.126(a), an evaluation must 
take into account the entire evidence of record, and, prior 
to December 1, 2004, this evidence showed a disability level 
that was more than definite or moderate in degree but overall 
was significantly less than severe in degree.  As such, 
regardless of which set of criteria of Diagnostic Code 9411 
is applied, a 50 percent evaluation was warranted during that 
period.

During the same period, there was also no evidence showing 
that the Veteran's PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
his PTSD necessitated frequent periods of hospitalization.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board notes, however, that the Veteran has been awarded 
SSA benefits, and the SSA documentation contains an extensive 
report from a psychologist dated in December 1, 2004.  In the 
report, the psychologist noted moderate difficulties in 
maintaining concentration, persistence or pace; and marked 
restriction of activities of daily living and difficulties in 
maintaining social functioning.  The psychologist further 
noted one or two episodes of decompensation, each of extended 
duration.  In the evaluation section of the report, the 
psychologist cited to "severe functional impairments that 
occur on a daily basis," with the Veteran struggling 
"tremendously" with apathy, lethargy, self-neglect, 
alienation, isolation, anger control, and paranoia in 
multiple contexts.  All of his relatives except for his 
daughter had "ex-communicated him" because he was so often 
profane and explosive.  The "clear trend from this 
longitudinal functional information" was that the Veteran 
could not sustain effective or good quality functioning.  
Overall, it appeared that the Veteran's ability to function 
appropriately, effectively, independently, and on a sustained 
basis was substantially degraded due to current psychiatric 
symptoms and a history of a mental disorder.  These were 
expected to be severe and chronic in nature.  Thus, despite 
treatment, the Veteran was "not capable of sustaining 
employment due to significant deficits in adaptive 
functioning."  The psychologist recommended an SSA 
disability benefits allowance because "the claimant's degree 
of psychiatric impairment is such that the ability to 
function appropriately, effectively, consistently, and on a 
sustained basis in most activities, relationships, and 
situations is severely compromised at this time."  

Several subsequent treatment records from Jackson Memorial 
Hospital in Miami, Florida, dated from September 2006 to 
March 2007, contain improved GAF scores of 60 to 68.  These 
records are largely devoid of information addressing the 
effect of PTSD on the Veteran's social and occupational 
functioning, although the January 2007 report indicates that 
the Veteran was "doing well" on his current medical 
regimen.

A May 2008 VA examination report, however, further indicates 
a very high level of occupational and social impairment.  The 
Board acknowledges that this is not necessarily reflected in 
the assigned GAF score of 55.  However, other portions of the 
report are unambiguously worded and clearly indicate total 
occupational and social impairment.  Notably, the examiner 
stated that the Veteran isolated to avoid conflicts and was 
unable to work due to not being able to tolerate most 
stressors without becoming hostile and not enjoying things.  
The examiner noted that the Veteran isolated, causing 
problems with his daughters, and had to live alone to avoid 
conflicts.  He would not leave home and would stay in his 
room.  He was also easily agitated due to minimal conflicts 
and unable to tolerate loud noises without becoming 
symptomatic.  He was very mistrustful of others, 
hypervigilant, and uncomfortable in unfamiliar places.  The 
examiner noted that the Veteran had no disorders other than 
PTSD responsible for his impairment in psychosocial 
adjustment and life quality.  Rather, there was total 
occupational and social impairment due to PTSD signs and 
symptoms, with examples including hypervigilance, paranoid 
ideas when in unfamiliar settings, easy agitation, an 
inability to tolerate most stressors, isolation to avoid 
conflicts, not enjoying things, inability to live with anyone 
due to his symptoms, and inability to socialize due to 
paranoid ideas.

Overall, the Board finds that the December 1, 2004 SSA report 
contains the first indication of record that the Veteran is 
demonstrably unable to obtain or retain employment due to 
PTSD.  This finding meets the criteria for a 100 percent 
evaluation under the now-deleted criteria of Diagnostic Code 
9411 and Johnson v. Brown, supra.  This determination is 
underscored by the clearly stated finding of total 
occupational and social impairment from the May 2008 VA 
examination report.  While the Board is again cognizant of 
the GAF score of 55 included in the VA examination report, as 
well as the higher GAF scores between September 2006 and 
March 2007, the Board is aware that, under Carpenter v. 
Brown, supra, it must consider all the pertinent evidence of 
record and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  

In assigning a 100 percent evaluation as of December 1, 2004, 
the Board finds no basis for remanding this case for 
consideration of a claim for a total disability evaluation 
based upon individual unemployability, as would otherwise be 
warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

Overall, the evidence supports a staged rating of 50 percent 
for the initial period from July 30, 1993 until December 1, 
2004 and 100 percent as of December 1, 2004.  To this extent, 
the appeal is granted.  See Fenderson v. West, supra; 
38 C.F.R. §§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2007.  In 
this letter, the Veteran was further informed of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
While this letter was furnished after the issuance of the 
appealed rating decision, the appeal was subsequently 
readjudicated, most recently in a January 2010 Supplemental 
Statement of the Case.  This course of corrective action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran, 
including SSA records.  Additionally, the Veteran was 
afforded multiple VA examinations during the course of this 
appeal, most recently in May 2008.  Each of the corresponding 
examination reports contains a description of the Veteran's 
subjective complaints and objective symptoms, a multi-axial 
diagnosis, and a GAF score; as such, they are fully adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Finally, the Board notes that the development requested in 
the Board's August 2009 remand, namely a request for private 
medical records, has been accomplished, and the records have 
been added to the claims file.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial 50 percent evaluation for PTSD for the period from 
July 30, 1993 until December 1, 2004 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A 100 percent evaluation for PTSD for the period beginning on 
December 1, 2004 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


